This case is before us on rehearing granted after opinions and judgment filed and entered herein on February 27th, 1934, and after considering additional briefs filed and hearing and considering argument of counsel presented pursuant to the granting of rehearing. *Page 316 
It is considered by the Court that the said opinions and judgment filed and entered in this cause on February 27th, 1934, should now be adhered to and that the judgment to which writ of error was directed do stand reversed.
It is so ordered.
Judgment of reversal adhered to on rehearing.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
ELLIS and TERRELL, J. J., concur in the opinion and judgment.
DAVIS, C. J., concurs specially.